Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Applicant’s response filed 05/24/2021 in reply to the Office action of 12/23/2020. Claims 1-2, 4-5, 14, 32-33, and 35-36 are amended. Claims 1-2, 4-5, 14-16, 29-33, 35-36 and 42 are pending.
			Withdrawn Objections and Rejections
The 112(a) rejection to the claims regarding written description has been withdrawn in view of Applicant’s arguments and/or upon further consideration.
All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment to the claims and/or arguments. 
Upon further search of the prior art and consideration, it has been determined that claims reciting lipoic acid should have been included in the art rejection. Therefore, this office action is made non-final. Any inconvenience this may have cause Applicant is regretted. 
Claims 1-2, 4-5, 14-16, 29-33, 35-36 and 42 are pending and examined.
Claim Objections
Claims 14-15 and 29 are objected to for reciting a method within another method claim. It is suggested that claims 14 and 29 be amended as follows

Claim 29: ---The method of claim 15 further comprising the step of selfing or crossing the genetically modified sorghum with another sorghum plant to produce progeny plants----.
Claim Rejections - 35 USC § 103
Claims 1-2, 5, 14-16, 29-33, 36 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over each of Sudhakar et al (International Journal of Plant Production (2008); vol. 2(1), pp. 1-14; Applicant’s IDS); Vasudevan et al (US 8,431,402 B2); and Liu and Godwin (Plant Cell Rep (2012) 31:999-1007), in view of each of Dan et al (US 20040133938 A1) and Wu et al (In Vitro Cell. Dev.Biol. Plant (2014)50:9-18). This rejection is modified to include claims that recite lipoic acid as an antioxidant.
The claims are drawn to a method for preparing differentiating embryogenic callus (DEC) tissue of sorghum, comprising culturing isolated immature embryos (IEs) from sorghum in callus inducing medium (CIM) for a time and under conditions sufficient to produce DEC tissue from the IEs, wherein the CIM comprises a basal medium suitable for culturing plant cells supplemented with one or more auxins, one or more cytokinins and one or more agents of lipoic acid to reduce oxidative browing at a concentration of 0.1 mg/L to 5 mg/L; said one or more auxins  are indole-3-acetic acid (IAA), 4-chloroindole-3-acetic acid, phenylacetic acid, indole-3-butyric acid (IBA), 1-naphthaleneacetic acid (NAA), 2-naphthoxyacetic acid, 4-chlorophenoxyacetic acid, 2,4-dichlorophenoxyacetic acid (2,4-D), 2.4.5- Trichlorophenoxyacetic acid, 2,3,5-
	Sudhakar et al teach a method of preparing embryogenic callus of sorghum comprising culturing immature embryo explants of sorghum bicolor on nutrient medium comprising sucrose as an osmotic agent (30 g/L), 0.8g of agar and amino acids with different concentrations of auxins and cytokinins (page 3; Tables 1 and 2), 1% of activated charcoal to inhibit browning (page 4), maintaining the culture in the darkness for callus induction; and subsequent shoot regeneration (page 3). Sudhakar et al also teach culture media containing 0.5 to 3.0 mg/l BAP, ZN, KN or TDZ for all experiments and that combination of auxin and cytokinin was needed for efficient callus induction (Table 2). Sudhakar et al further teach an optimal auxin and cytokinins ratios and disclose 100% callus induction and efficient regeneration of plantlets. Sudhakar et al state that sorghum is one of the staple food grain and a good source of nutrients, and suggest the need to improve the current genetic transformation protocol via tissue culture for Sorghum bicolor. 

	Liu and Godwin teach a method of high efficient transformation of sorghum via tissue culture using immature embryos (IEs) from inbred sorghum line Tx430, optimized callus induced medium (CIM) containing MS medium supplemented with 1 mg/L 2, 4-D, regeneration medium containing MS supplemented with 1mg/L IAA and use of additional ingredients including CUSO4,  and proline. Liu and Godwin also teach the use of 9-11 days old immature embryos (IEs) for transformation via microprojectile or via agrobacterium mediated transformation. Liu and Godwin further teach that IEs proved to be the most successful and productive explants for sorghum explant tissue culture and that the presence of copper in CIM and regeneration medium enhanced callus induction rate and regeneration frequency. 
	Each of Sudhakhar et al, Vasudevan et al; and Liu and Godwin do not teach the anti-oxidant lipoic acid in the culture media, or the resultant transformation efficiency of 34%.
	Dan et al teach the use of lipoic acid in plant culture media as an antioxidant. At paragraph [0013], Dan et al state that the addition of lipoic acid to culture media used for monocot and dicot plants during transformation and/or regeneration steps increases the efficiency of transformation of an explant with a desired nucleic acid and regeneration process. At paragraph [0020], Dan et al teach that the amount of lipoic acid to include in the media can be optimized for the desired plant species and the type of transformation method employed. 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of preparing differentiating embryogenic callus tissue of sorghum by culturing immature embryos in callus inducing medium comprising auxins and cytokinin with browning reducing or osmotic agents as taught by each of Sudhakar et al and Vasudevan et al, to obtain high frequency of regeneration and high transformation efficiency as taught by Liu and Godwin, to produce stably transformed sorghum plants as taught by Wu et al. It would also have been obvious to modify that method by incorporating the lipoic acid as an anti-oxidant, given the optimum results obtained for different plants species as taught by Dan et al. One would have been motivated to substitute the activated charcoal or PVV or any other antioxidant agent with a lipoic acid in the culture media to reduce culture browning, for Sorghum bicolor, given the results obtained for other monocot plants as taught by Dan et al, given the recalcitrant nature of sorghum,  given that sorghum is one of the staple food grain and is a good source of nutrients as taught by Sudhakar et al, and given the need to improve the current genetic transformation protocol via tissue culture for sorghum as taught by each of Liu and Godwin and Wu et al . One would 
	MPEP 2141 (111) teaches that the prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, and the "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."ld.
In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.
 	MPEP 2145 teaches that a showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Ciro 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative data held insufficient to overcome prima fade case of obviousness). In the instant case, Applicant has not provided any evidence to support the broad scope of the claims. See also In re Lindner, 173 USPQ 356 (CCPA 1972) and In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983), which teach that the evidence of nonobviousness should be commensurate with the scope of the claims.

Remarks

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bhat et al (US 2006/0212970 A1) teach the use of explants including immature embryos (IEs) from plants including sorghum and co-culture medium containing lipoic acid.
No claim is allowed.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797.  The examiner can normally be reached on Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662